DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments 
Applicant’s amendment removes the invocation of 112(f) to claims 1-12 (but not claim 14, this apparatus claim still recites “receiving means” and “generating means”).
Regarding the rejections under 103, Applicant amended the independent claims to include the subject matter of dependent claim 10, now cancelled. This added subject matter is the following recitation: wherein the component that is desired to be selected by the user is a component that has a surface formed of the set of voxels and an internal structure formed of voxels that are located in a space enclosed by the surface.  The examiner has considered the amendment, applied references, and Applicants arguments (Remarks, page 10, last partial paragraph beginning with “Fig. 6…”.  In response, the examiner is not persuaded that the amendment overcomes the prior art of record, and in particular, the reference of Whitney. 
Applicant argues that Fig. 6 of Whitney means that Whitney may successfully segment organs with not only external boundaries but also internal boundaries, but that Whitney does not disclose the above claimed feature.  The examiner disagrees. 
Applicant’s attention is respectfully directed to Abstract of Whitney, which states that the system and methods of Whitney, “requires a user to only identify a voxel in an organ to perform volumetric segmentation” (see also Introduction).  This includes a voxel that can be that enclosed by an internal boundary, internal to an external boundary, as Applicant acknowledges is taught by Whitney.  Computed tomography (relevant and taught/referred to by both references Whitney and Scott), can generate 3D images of structure(-s) inside a human body for diagnosis (Scott, e.g. paras. 66-69; Whitney, Abstract, Section 3 and Figs. 5-9).  
Whitney does not limit a user as to what “voxel in an organ” to select. This can include a component that has an internal structure located inside a space enclosed by a surface (i.e. a structure that has an internal boundary, internal to an external boundary), per Whitney. Thus, the rejections under the previously applied references are maintained. Please see remainder of this official action for details. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. See, for example, claim 14. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. Patent Application Publication No. 2019/0340765 A1) in view of Whitney, B. W., Backman, N. J., Furst, J. D., & Raicu, D. S. (2006, March). Single click volumetric segmentation of abdominal organs in Computed Tomography images. In Medical Imaging 2006: Image Processing (Vol. 6144, pp. 1426-1436). SPIE (“Whitney).

	Regarding claim 1: 
	Scott teaches: an information processing apparatus (Fig. 2: 200) comprising: a memory, storing a program (Fig. 2: 200b, volatile memory, storing instructions. See para. 45); and a processor (Fig. 2; 200a), executing the program to be configured to function as
	a receiving unit (at least one aspect of Fig. 2: 200a) configured to receive, as a selected voxel, a voxel that is included in a component desired to be selected by a user among components included in a three-dimensional model and that is a voxel positioned on a surface of the three-dimensional model and selected by the user (e.g. Figs. 7A and 7B, and para. 7, a user can select a voxel in a 3D model (see e.g. para. 10 and 66-67)) (re: surface, see below discussion).
	Re: the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	a generating unit (at least one aspect of Fig. 2: 200a) configured to generate, when the generating unit successively refers to positions of voxels on the surface of the three-dimensional model in directions away from the selected voxel, and 
	when a line of voxels in which a predetermined change in a shape of the three-dimensional model first appears in each of the directions is set as a change point of the shape of the three-dimensional model in the direction, 
	a set of voxels including voxels that are positioned between the selected 
voxel and each of the change points, which appear in the directions; and 
	a presenting unit (Fig. 2: 200e) configured to present the set of voxels as the component that is desired to be selected by the user, 
	wherein the component that is desired to be selected by the user is a component that has a surface formed of the set of voxels and an internal structure formed of voxels that are located in a space enclosed by the surface, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: a voxel positioned on the surface, on the one hand, per Scott, the instant reference isn’t limited to where as part of a 3D image the voxel should/must be selected. See e.g. para. 67. Accordingly, one embodiment would include a surface of a model (i.e. a model of a human organ or body part).  
	Re: the functions of the generating unit, see the reference of Whitney, which teaches a voxel-level texture extraction to obtain texture features, used to arrive at a homogeneity criterion for differentiating regions of interest (see e.g. Introduction). See also Section 2, and namely. 2.2, which teaches the evaluation of neighboring voxels (i.e.  3 x 3 x 3 neighborhood surrounding a voxel, such as one selected per Scott and/or Whitney (section 2.3)) to determine whether they should be included in the region.  The process of segmentation and region growing, as per Whitney, teaches the functions of Applicant’s generating unit. The determination of a region corresponds to when a predetermined change in the shape of a 3D model first appears is set as a change point, as claimed, and the region of Whitney is the “set of voxels” per Applicant’s claims. 
	Re: the functions of the presenting unit, this is also taught by Whitney as the conclusion of the region growing and segmentation (see Intro and Sections 2-3), and displayed per the hardware as mapped per the reference of Scott. 
	Re: the last wherein clause, consider the following.  Whitney states that the system and methods of Whitney, “requires a user to only identify a voxel in an organ to perform volumetric segmentation” (see also Introduction).  This includes a voxel that can be that enclosed by an internal boundary, internal to an external boundary.  Computed tomography (relevant and taught/referred to by both references Whitney and Scott), can generate 3D images of structure(-s) inside a human body for diagnosis (Scott, e.g. paras. 66-69; Whitney, Abstract, Section 3 and Figs. 5-9).  Whitney does not limit a user as to what “voxel in an organ” to select. This can include a component that has an internal structure located inside a space enclosed by a surface (i.e. a structure that has an internal boundary, internal to an external boundary), per Whitney,
	Modifying Scott, in view of Whitney, such that the selected voxel (per both references) and segmentation (also per both refs) is performed via the methodology described in Whitney, is all of taught, suggested and obvious and predictable to one of ordinary skill over the prior art. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 1, wherein, when the receiving unit receives a plurality of selected voxels, the generating unit generates the set of voxels by integrating sets of voxels each of which is generated for one of the selected voxels, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Scott teaches that it is known for a user to select more than one voxel (see para. 67). Re: integrating sets of voxels, each of which is generated for one of the selected voxels, this is taught by Whitney (i.e. region growing for each selected voxel) and in some cases, it can be possible that the similarities could result in different selected voxels being included in the same region (see Sections 2-3).  This corresponds to a teaching/suggestion of claim 4.   The integrating could, in an alternate, broad and reasonable claim interpretation, also be taught in that the regions grown from each selected voxel are presented to a user as a region for each selected voxel integrated into one display presentation, also per the reference of Whitney. 
	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	Whitney further teaches the information processing apparatus according to claim 4, wherein the information processing apparatus is capable of setting, for each of the selected voxels, a determination criterion for determining that the predetermined change in the shape of the three-dimensional model appears (see e.g. Section 2.3, here, the texture of the selected voxel can correspond to the region average.  This teaches/suggests a “determination criterion for determining that the predetermined change in the shape of the 3D model appears” as a region average. See also remainder of Section 2). 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Whitney to have obtained the above. The motivation would be to facilitate region growing and segmentation.  


	Regarding claim 11:
	Scott further teaches: the information processing apparatus according to claim 1, wherein the processor is further configured to function as: a user interface unit that is used for changing data that defines the predetermined change (see e.g. para. 42, here, a user can identify an image region as background and/or object for segmentation (i.e. changing data that defines the predetermined change, here background and object), in combination with par. 20, user interface). 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Scott, to have obtained the above. The motivation would be to enable enhanced user interaction with a system. 


	Regarding claim 12:
	Scott further teaches: the information processing apparatus according to claim 1, wherein the processor is further configured to function as: a user interface unit (e.g. para. 20) that is used for editing the set of voxels generated by the generating unit (e.g. editing in the form of Fig. 3-6B, user can identify/mark errors and interact/edit with the generated images). 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Scott, to have obtained the above. The motivation would be to enable enhanced user interaction with a system. 


	Regarding claim 13: please see also claim 1. 
	Scott teaches: a non-transitory computer readable medium storing a program causing a computer to execute a process (claim 18), the process comprising: 
	The process corresponds to that performed by the apparatus of claim 1.  Thus, the same rationale for rejection applies. 


	Regarding claim 14: please see also claim 1. 
	Scott teaches: an information processing apparatus (Fig. 2: 200) comprising: receiving means (Fig. 2: 200a) …generating means (Scott, e.g. at least one aspect of Fig. 2:200a) …and presenting means  (Fig. 2: 200e).
	The functions performed by the above “means” correspond to those performed by the “units” of claim 1.  Thus, the same rationale for rejection applies. 


Claims 2, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Whitney and further in view of Huang, R., & Ma, K. L. (2003, October). Rgvis: Region growing based techniques for volume visualization. In 11th Pacific Conference onComputer Graphics and Applications, 2003. Proceedings. (pp. 355-363). IEEE (“Huang”). 

	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 1, wherein the generating unit generates a plurality of layers by cutting the three-dimensional model in any one two-dimensional direction, the plurality of layers each having a thickness equivalent to one voxel, 
	wherein, when the selected voxel or a voxel positioned on an outer periphery of each of the layers that do not include the selected voxel, the voxel being closest to the selected voxel, is set as a reference voxel in the layer, 
	the generating unit successively refers to positions of voxels that are arranged on the outer periphery of the layer in two directions away from the reference voxel and then extracts, in each of the directions, a line of voxels in which the predetermined change in a shape of the outer periphery first appears as a change point of the shape of the three-dimensional model, 

	wherein the generating unit extracts voxels that are positioned between the reference voxel and each of the change points on the outer periphery in each of the layers, the change points being extracted in the two directions, and 
	wherein the generating unit generates the set of voxels by integrating the voxels extracted in the layers, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: generating a plurality of layers with a thickness of one voxel, see Scott, para. 67, which teaches image data of slices of one voxel thick to identify regions across multiple slices. ‘
	Re: what happens when the selected voxel or a voxel on an outer periphery does not include the selected voxel, see Whitney, section 2.3 and remainder of Section 2. See also Scott, para. 67. Both of these references teach wherein, when the selected voxel or a voxel positioned on an outer periphery of each of the layers that do not include the selected voxel, the voxel being closest to the selected voxel, is set as a reference voxel in the layer, the generating unit successively refers to positions of voxels that are arranged on the outer periphery of the layer in two directions away from the reference voxel.
	Re:  extracts, in each of the directions, a line of voxels in which the predetermined change in a shape of the outer periphery first appears as a change point of the shape of the three-dimensional model, wherein the generating unit extracts voxels that are positioned between the reference voxel and each of the change points on the outer periphery in each of the layers, the change points being extracted in the two directions, and wherein the generating unit generates the set of voxels by integrating the voxels extracted in the layers, this is the result of a region formed per all three references (Scott, mapping to claim 1 above and para. 67; Whitney, Abstract and Sections 2-3; Huang, Sections 1-4). 
	Modifying the applied references, in view of same, to have included the above, when all are relevant to region growth from a selected seed, is all of taught, suggested and obvious and predictable to one of ordinary skill over the prior art. 
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 1, wherein the generating unit performs, on lines extending in all directions away from the selected voxel, extraction processing for successively referring to positions of voxels that are arranged on a line extending on the surface of the three-dimensional model in one direction away from the selected voxel and then 
	extracting, as a change point of the shape of the three-dimensional model in the one direction, a line of voxels in which the predetermined change in the shape of the three-dimensional model first appears, 
	wherein the generating unit forms a boundary between a component that is desired to be extracted by the user and another component by connecting the change points, which are extracted by performing the extraction processing on the lines extending in all the directions away from the selected voxel, and 

	wherein the generating unit generates a set of voxels including voxels that are positioned between the selected voxel and the boundary, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Whitney teaches establishing a 3 x 3 x 3 neighborhood surrounding the user selected voxel (i.e. seed), and from there continues to repeat the process for adjacent voxels as part of region growth (see e.g. Section 3). This corresponds to the above performs, on lines extending in all directions away from the selected voxel, extraction processing for successively referring to positions of voxels that are arranged on a line extending on the surface of the three-dimensional model in one direction away from the selected voxel.  
	Re: the extracting step and forms a boundary step by connecting the change points on lines extending in all the directions, this line of voxels in which the predetermined change (i.e. region is forming) and the boundary will occur as a result of the region growth per Whitney (section 3 and mapping to claim 1 above).  This is also taught by Huang as part of its region growth (Huang, sections 1-4).  
	Re: generates a set of voxels including voxels that are positioned between the selected voxel and the boundary, this set of voxels is the region that has been grown (see above mapping to both Whitney and Huang).  
	Modifying the prior art, in view of the teachings of Whitney and Huang re: region growth from a seed voxel, is all of taught, suggested and obvious and predictable to one of ordinary skill over the prior art. 
	The prior art included each element recited in claim 3, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



	Regarding claim 9:
	The applied references to claim 1 do not proactively teach claim 9. 
	In analogous art, Huang, relevant to 3D region growing (Abstract), teaches: the information processing apparatus according to claim 1, wherein the generating unit is capable of selecting whether to include a line of voxels forming a change point of the shape of the three-dimensional model in the set of voxels (see e.g. Section 3.3, Postprocessing.  This teaches functionality whereby a line of voxels forming a change point can be removed or included.  Sometimes there can be a thin connection that is one or two voxels wide where one feature grows into another, so in this instance it may be advantageous to remove). 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Huang to have obtained the above. The motivation would be to enable fine tuning of visualization and data analysis results to achieve desired outputs. 



Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Whitney and further in view of Patil, S., & Ravi, B. (2005, December). Voxel-based representation, display and thickness analysis of intricate shapes. In Ninth International Conference on Computer Aided Design and Computer Graphics (CAD-CG'05) (pp. 1-6). IEEE (“Patil). 

	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 1, wherein, when the three-dimensional model is generated by converting three-dimensional model data that does not use voxels, the generating unit generates the set of voxels by referencing to the three-dimensional model data, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Patil teaches that it is known to begin with a polygonal solid model, store these models, and then convert the polygonal solid model into a 3D voxel representation. Direct point rendering and a look-up table, amongst other methods, are used (Abstract, and Sections 1-3).  Modifying the applied references, in view of Patil, such to include the above claim features as per Patil, is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 7:
	Patil further teaches: the information processing apparatus according to claim 6, wherein the three-dimensional model data is three-dimensional model data that is represented by an aggregate of polygons (e.g. Abstract and Sections 1-3, polygonal solid models and/or STL format (section 2)). 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Patil, to have obtained the above. The motivation would be to enable processing between different formats of data for representation and storage.  


Regarding claim 8:
	Patil further teaches: the information processing apparatus according to claim 6, wherein the three-dimensional model data is three-dimensional model data including information regarding a feature (see e.g. Section 2, the 3D model data can be solid model data obtained from a CAD system in STL format.  The features are those that relate to CAD models). 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Patil, to have obtained the above. The motivation would be to enable processing between different formats of data for representation and storage.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to image segmentation and/or region growing.
*   *   *   *   *
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613